At the outset, Sir, may I join 
others in extending our heartfelt congratulations to 
Mr. Sam Kutesa on his unanimous election as President 
General Assembly at its sixty-ninth session. Mr. Kutesa 
can count on my delegation’s full support in the 
discharge of his enormous responsibilities in steering 
our work in the months ahead.

The world is faced with multiple crises — violent 
conflicts in various parts of the world, terrorist activities 
by extremist groups, unprecedented epidemics and 
natural calamities. At this time of turmoil, we, as 
a family of nations, must rally around this world 
Organization as a centre of multilateralism, upholding 
the Charter of the United Nations and the universal 
principles of international law.

We need peace and development. We need to do 
our utmost to implement the right of peoples to peace 
as emphasized by the Declaration on the Right of 
Peoples to Peace, adopted 30 years ago at the initiative 
of Mongolia. We have consistently supported the 
joint efforts of the international community against 
terrorism in all its forms and manifestations. Mongolia 
is a party to the majority of international counter-
terrorism instruments. The seemingly unthinkable 
atrocities committed by the terrorist group called the 
Islamic State of Iraq and the Levant pose alarming 
threats to regional peace and security. The international 
community must take resolute action to defeat these 
threats comprehensively and in compliance with the 
Charter of the United Nations.

Mongolia commends the Secretary-General’s 
leadership in rallying international support and 
establishing the United Nations Mission for Ebola 
Emergency Response to ensure a rapid, effective and 
coherent response to the Ebola crisis. We support the 
Security Council and General Assembly resolutions to 
that effect.

The situation in Ukraine should be resolved only 
through political dialogue, without the use of force. The 
current ceasefire needs to be made more sustainable; all 
efforts towards finding a solution, including the Putin 
plan outlined in Ulaanbaatar earlier this month, as well 
as the Minsk protocol of 5 September and its follow-up 
memorandum, should be taken into account.


Just 25 years ago, Mongolia chose its development 
path, deciding to embrace the rule of law, democratic 
governance, a market economy and an open society. 
Although we are among the countries known as 
the third wave of democratization, the transition to 
democracy was in many respects unique in Mongolia. 

We made a simultaneous transition to democracy and a 
market economy. We made that transition peacefully. In 
1990, democratic parliamentary elections were not only 
the first of their kind in the region, but they were fully 
free and fair. To ensure inclusive growth and citizens’ 
participation, a national policy on decentralization 
through direct democracy was introduced. As a 
result, citizens are now able to directly participate in 
identifying development priorities and allocations and 
monitoring local budgets.

To identify a long-term development pathway 
and regain the confidence of investors, a number 
of multi-stakeholder events have been held in 
Mongolia — the Economic Forum, the Business 
Summit and Discover Mongolia. In addition, new 
laws, particularly on investment, investment funding 
and petroleum, and budget transparency, have been 
adopted.

At the international level, Mongolia served as 
the Chair of the Fifth International Conference of 
New or Restored Democracies and the Community of 
Democracies. We currently chair the Freedom Online 
Coalition. It is the first time that an Asian country 
leads the Coalition. We support the Human Rights 
Council’s decision that Internet freedom is a basic 
human right. As a staunch advocate of democracy 
and freedom, Mongolia will use its opportunity as 
chair of the Coalition to promote, both nationally and 
internationally, an Internet that is free and secure for 
all.

To support emerging democracies, Mongolia has set 
up an international cooperation fund. We have nothing 
to preach, but we have experience and lessons learned. 
We therefore shared with Kyrgyzstan our experience in 
parliamentary democracy and legal reform, and we held 
training sessions for Afghan diplomats and Myanmar 
journalists.

Mongolia highly commends the Secretary-General’s 
leadership in galvanizing and catalysing global action 
on climate change. Climate change is not a challenge 
for the future; it is a matter of urgent Permanent 
Representativeiority today. Yesterday’s United Nations 
Climate Change Summit 2014 offered world leaders a 
unique opportunity to voice their commitments to cut 
the emission gap and to pledge their commitment to the 
two-degree scenario in the lead-up to the twenty-first 
session of the Conference of the Parties to the United 
Nations Framework Convention on Climate, to be held 
in Paris next year.

But that pledge will remain a mere ambition if it 
is not backed up by bold action and strong political 
will. We are running out of time, but we cannot run 
out of planet Earth. The time to act is now. Moreover, 
the Green Climate Fund needs to be made fully 
operational. If resources are actually transferred as 
an incentive to countries that reduce their emission of 
greenhouse gases, that will have a multiplier effect. No 
one country is immune to climate change. Even my own 
country, Mongolia, which has a centuries-old tradition 
of living in harmony with nature, is experiencing its 
disproportionate effect. Conscious of that reality, 
Mongolia has recently adopted a green development 
policy. We expressed our support for the statement on 
carbon pricing, and for the New York Declaration on 
Forests to combat deforestation.

This session of the General Assembly has the 
important task of articulating the post-2015 development 
agenda based on the legacy of the Millennium 
Development Goals (MDGs). In that regard, we look 
forward to a synthesis report by the Secretary-General 
Permanent Representativeior to the intergovernmental 
negotiations for the sustainable development goals 
(SDGs) during this General Assembly session. We 
also welcome the outcome of the Open Working 
Group on SDGs and commend its hard work over the 
past 18 months. The United Nations Conference on 
Sustainable Development underscored the special 
challenges facing the most vulnerable countries, 
including landlocked developing countries (LLDCs). 
However, we believe that the outcome document of the 
Open Working Group could have better reflected the 
special needs of landlocked developing countries. We 
hope that the upcoming intergovernmental negotiations 
will redress that situation.

In the run-up to the 10-year review of the Almaty 
Programme of Action, in June 2014 we hosted a 
high- level international workshop, “The World 
Trade Organization Agreement on Trade Facilitation: 
Implications for LLDCs.” We also joined the 
Intergovernmental Agreement on Dry Ports in order to 
become involved in regional connectivity. Facilitation 
of transit transportation, infrastructure development 
and reduction of trade barriers were among the issues 
discussed during the recent visits to Mongolia by 
President Xi Jinping and President Vladimir Putin. We 
agreed to expand our cooperation in those areas. Those 
agreements were reiterated at the first ever trilateral 
summit that brought together Mongolia, China and 
Russia on the sidelines of the Shanghai Cooperation 

Summit in Dushanbe earlier this month. The expansion 
of our cooperation with those two neighbours augurs 
well for regional trade and investment and paves the 
way for enhanced economic collaboration with our 
other neighbours.

Mongolia is redoubling its efforts to join the Asia-
Pacific Economic Cooperation, to become a dialogue 
partner of the Association of Southeast Asian Nations 
and to constructively engage in the East Asia Summit. 
Last July we also signed an economic partnership 
agreement with Japan. Strengthening peace and 
stability in North-East Asia is one of our national 
security Permanent Representativeiorities. We firmly 
believe that dialogue and open discussions enhance 
confidence among nations. Following up on the 
Ulaanbaatar Dialogue on Northeast Asian Security, we 
have successfully hosted a series of fruitful platforms, 
including a meeting of women parliamentarians, an 
international research conference and a meeting of 
mayors from cities in North-East Asian countries.

Stability on the Korean peninsula is crucial for 
maintaining regional peace and security. We support 
an early resumption of the Six-Party talks. As a country 
with a declared nuclear-weapon-free status, Mongolia 
firmly believes that the Korean Peninsula must be 
nuclear-weapon-free.

In a time of major geopolitical change, the United 
Nations system must reflect new economic and political 
realities. We need to accelerate the reform process, 
including the long-overdue expansion of Security 
Council membership in both the permanent and the 
non-permanent categories. The issue of the Council’s 
working method is also important for all small States, 
which make up a majority in the United Nations.

Out of 193 States Members, 105 belong to the 
Forum of Small States. Of the 70 States that have never 
been elected as members of the Security Council, 
50 are small States, including my own country, 
Mongolia. As a responsible member of the international 
community, Mongolia has put forward its candidacy for 
a non-permanent seat on the Security Council in the 
elections to be held in 2022, and is seeking the valuable 
support of its fellow members.

In conclusion, I would like to express my 
confidence that this session of the General Assembly 
will be able to deliver a common development strategy 
beyond 2015, a strategy that will inspire and guide us 
to work collectively towards a safer, more equitable and 
prosperous future in the years to come.

